979 F.2d 215
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.PPG INDUSTRIES, INC., Plaintiff,v.UNITED STATES, Defendant-Appellant,andAsahi Glass Co., Ltd., Central Glass Co., Ltd. and NipponSheet Glass Co., Ltd., Defendants-Appellants.
Nos. 92-1192, 92-1196.
United States Court of Appeals, Federal Circuit.
July 31, 1992.

CIT, 780 F.Supp. 1389.
VACATED AND REMANDED.
ON MOTION
CLEVENGER, Circuit Judge.

ORDER

1
Asahi Glass Co. et al. move to vacate the December 13, 1991 judgment of the Court of International Trade and to remand with instructions to dismiss PPG's complaint.   Asahi states that PPG will not respond.   The United States responds in support of Asahi's motion.


2
This matter stems from PPG's suit in the Court of International Trade challenging the International Trade Administration's final determination revoking a 1971 antidumping finding covering clear plate and float glass from Japan.   The Court of International Trade reinstated the antidumping duty order and Asahi and the United States appealed.   On May 27, 1992, PPG informed the Department of Commerce by letter that it was "no longer interested in maintaining the dumping order."   That same day PPG informed this court that it would not file a response brief.


3
PPG is no longer interested in the relief sought by this litigation.   Moreover, none of the parties oppose Asahi's motion.


4
Accordingly,

IT IS ORDERED THAT:

5
(1) Asahi motion is granted.


6
(2) The December 13, 1991 judgment of the Court of International Trade is vacated and this case is remanded to the Court of International Trade with directions to dismiss PPG's complaint.